Citation Nr: 1732396	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for hyperkeratosis of the bilateral heel.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2010, which continued the 10 percent rating assigned for hyperkeratosis of the bilateral heel.  The claim was remanded by the Board in July 2015 for additional development.  

The Board issued a decision in January 2017 that denied ratings in excess of 10 percent for left and right leg shin splints, remanded a claim for an initial rating in excess of 30 percent for asthma, and stayed action on the claim for a rating in excess of 10 percent for hyperkeratosis of the bilateral heel in accordance with Johnson v. McDonald, No. 14-2778, U.S. App. Vet. Claims Lexis 1528 (Oct. 6, 2016).  Since    the stay has now been lifted in light of a July 14, 2017 opinion issued by the Federal Circuit in Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir., July 14, 2017), the Board's adjudication of the claim for a rating in excess of 10 percent for hyperkeratosis of the bilateral heel can resume.  The remanded claim involving the initial rating assigned for asthma has not yet been returned to the Board and such matter will be the subject of a subsequent Board decision if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

A supplemental statement of the case (SSOC) was issued in April 2016.  Since then, additional VA medical records have been associated with the claims file.  Review of these records indicates that there are several that are pertinent to the claim.  Remand is needed for the issuance of an updated SSOC.  See 38 C.F.R. § 20.1304.


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with consideration of all evidence obtained since the April 2016 SSOC was issued.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and be given an appropriate   period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




